Title: To Benjamin Franklin from Joseph Galloway, 21 October 1773
From: Galloway, Joseph
To: Franklin, Benjamin


Dear Sir
Trevose, Bucks, Octr. 21st. 1773
Mr. John Coxe, the Son of Mr. William Coxe my Friend and Neighbour, comes to England with Intent to finish his Study of the Law at one of the Temples. His good Character and close Application to the Business of his intended Profession, added to an Opinion I have entertained of his Abilities, induces me to recommend him to your Notice and Advice. Any Favors you shall be so kind as to confer on him will be adding to the Number of those already done to Dear Sir, your faithful humble Servant
Jos. Galloway
 
Addressed: To / Benjamin Franklin Esqr / in / Craven Street / London
